Citation Nr: 0508851	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-29 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for psychoneurosis, 
anxiety state, described as post-traumatic stress disorder 
(PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk





INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO denied an increased 
rating in excess of percent for psychoneurosis, anxiety 
state.  In July 2003, the veteran filed a notice of 
disagreement contesting the denial of this claim.  The RO 
furnished the veteran a statement of the case in August 2003, 
which recharacterized the service-connected psychiatric 
disability as PTSD.  In September 2003, the RO received the 
veteran's substantive appeal (VA Form 9).  Accordingly, the 
Board rephrases the issue as listed on the cover page.

In a March 2005 letter, under the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c), the Board has found 
sufficient cause based upon the veteran's age to grant his 
representative's motion to advance the case on docket.  


FINDING OF FACT

The service-connected psychoneurosis, anxiety state, 
described as PTSD, is not shown to be manifested by more than 
that of occupational and social impairment due to mild or 
transient symptoms, which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress.  



CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for psychoneurosis, anxiety state, described as PTSD, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.27, 4.130, Diagnostic Code (DC) 9411 
(2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of an 
August 2003 Statement of the Case, an April 2004 Supplemental 
Statement of the Case, and correspondence from VA, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes April 2003 and January 2004 
letters, in which the veteran was advised of his and VA's 
responsibilities under the VCAA.  In this letter, the RO 
advised the veteran to identify all health care providers who 
treated him, and explained what the evidence must show in 
order to substantiate an increased rating claim.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Concerning the claim herein decided, the veteran has not 
indicated, nor does the claims file otherwise indicate, that 
there are additional sources of pertinent evidence that 
supports his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, and the 
statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA is nonprejudicial 
and harmless.  


Increased evaluation for service-connected PTSD, 
currently evaluated as 10 percent disabling

The veteran is seeking increased compensation for 
psychoneurosis, anxiety state, described as PTSD, currently 
evaluated as 10 percent disabling under 38 C.F.R. §§ 4.126, 
4.130, DC 9411 (2004).  He essentially contends that his 
disability is more severe than is contemplated by the 10 
percent rating currently assigned under DC 9411 (2004).  The 
Board notes that the veteran has been evaluated under this 
diagnostic code by analogy.  38 C.F.R. § 4.20 (2004).  The 
veteran had been rated under DC 9105 prior to the June 2003 
RO rating decision.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2004).  

Under DC 9411, a 10 percent evaluation is warranted when the 
veteran exhibits occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The record reflects a December 2001 VA psychological 
assessment, describing the veteran's mood and affect as 
anxious, and his recent memory impaired.  The examination 
indicated complaints of occasional nightmares about combat.  

A March 2002 psychological assessment note was negative for 
suicidal behavior.  Indicated were severe symptoms and 
moderate stressors, most recently noted as health problems 
including dementia.  The veteran was diagnosed with affective 
disorder, anxiety disorder, substance use disorder, PTSD, any 
psychotic disorder, and early dementia.  An additional March 
2002 VA psychiatry note, upon objective examination, 
indicated the veteran's concentration was slightly impaired, 
and that he was not suicidal or homicidal.  The examiner 
opined that there was no evidence of psychosis, and diagnosed 
the veteran with dementia, not otherwise specified, and 
hypochondriasis.  The examiner opined that Alzheimer's 
disease was the likely cause of the veteran's dementia.  

Symptoms indicated in a July 2002 mental health note included 
anxiety and a limited appetite, apparently due to his fear of 
constipation.  However, the veteran reported sleeping better 
and worrying less, and denied suicidal and homicidal 
ideation.  The examiner diagnosed him with an anxiety 
disorder, not otherwise specified, and dementia, not 
otherwise specified.  A VA depression screening record, in 
March 2003, indicates the veteran did not require 
intervention for his reported depression.  

In May 2003 the veteran received a VA medical examination.  
The examiner noted that the veteran was completely 
disoriented when asked simple questions, and did not appear 
to be in any acute distress, psychotic, acutely depressed, or 
manifestly anxious.  He was diagnosed with mild PTSD, by 
history but not currently observable as the result of his 
dementia, and more currently, moderate to occasionally 
moderately severe dementia, not otherwise specified.  The 
veteran was assigned a Global Assessment of Functioning score 
of 35 to 40.  The examiner noted the major stressors in the 
veteran's life were his cognitive decline and disruptions in 
almost every area of human functioning.  

Outpatient VA treatment records in December 2003 noted, upon 
objective observation, that the veteran did not appear to be 
as distressed as usual, was consistently taking his 
medication, did not contemplate suicide, and was sleeping 
fairly well.  The veteran was assessed with a mood disorder 
due to dementia.  Furthermore he was told to continue his 
medication prescribed to treat his anxiety and depression.  

The Board notes a February 2004 VA medical examination, which 
indicated the veteran was disoriented as to the time and 
date, and did not know his current age.  The examiner noted 
that the veteran did not appear significantly depressed or 
manifestly anxious.  He was diagnosed with moderate to 
moderately severe dementia, not otherwise specified, and mild 
PTSD by history, but not currently observable.  

In the February 2004 examination, the veteran's Global 
Assessment of Functioning (GAF) score ranged from 35-40.  The 
examiner specified that the GAF score assigned was given with 
particular reference to his dementia alone, and assessed the 
veteran with no current symptoms of PTSD under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV) criteria.  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
A score from 31-40 indicates some impairment in reality 
testing or communication, OR major impairment in several 
areas, such as work, school, family relations, or mood (e.g. 
is unable to work).  

The Board finds that, based on the May 2003 and February 2004 
VA examiners' diagnoses that the veteran no longer exhibits 
PTSD symptoms, as well as various VA treatment reports 
discussed hereinabove, the veteran's current assignment of a 
10 percent rating for the service-connected PTSD is correct.  

A private psychological evaluation in February 2004 noted 
that the veteran did not exhibit symptoms of a thought 
process disorder, had difficulty with comprehension, and did 
not present as suicidal.  The examiner opined that the 
veteran's traumatic experiences in service, compounded by 
correlates of dementia, and vacillations in mood involving 
depression, lability, and hyper anxiety, rendered him with 
PTSD, dementia, not otherwise specified, dysthymic disorder, 
and generalized anxiety disorder.  The examiner assigned a 
GAF score of 45.  

The Board finds that, while the February 2004 private medical 
evaluation is relevant, the examiner failed to disassociate 
the symptomatology as related to the multiple diagnoses 
presented in the clinical assessment.  Both of the May 2003 
and February 2004 VA medical examiners reviewed the claim 
folder, examined the veteran, and arrived at the same 
diagnosis that the veteran's PTSD is not currently 
observable.  Both examiners addressed all of the veteran's 
mental conditions and linked the observable symptomatology to 
the diagnosed condition of dementia.  Furthermore, based on 
all the evidence of record, the veteran is shown to 
consistently exhibit mild, transient symptoms of PTSD for 
which he is medicated.  

Thus, a higher evaluation for the service-connected PTSD is 
not warranted.  Under the aforementioned criteria, a 30 
percent evaluation would entail symptoms such as occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  

A review of the record reflects that the severity of the 
veteran's PTSD does not rise to the level necessary for a 30 
percent evaluation or higher.  He complains of fragmented 
sleep, anxiety, and memory loss; however, these symptoms were 
diagnosed as being caused by his dementia and not PTSD.  
Additionally, he is successfully taking medication to control 
his anxiety and depression.  

Therefore, the Board finds that the current service-connected 
disability picture referable to PTSD is not shown to meet the 
criteria that support the assignment of a rating higher than 
10 percent under DC 9411.  


ORDER

An increased rating for service-connected PTSD, currently 
evaluated as 10 percent disabling is denied.  



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


